630 F.3d 1345 (2011)
Jimmy LEDFORD, Larry O'Dell, Bryan Walker, Dynavision Group, LLC, Signature Leasing, LLC, Plaintiffs-Appellants, Cross-Appellees,
v.
Shelby PEEPLES, Jr., PFLC, LLC, Internal Management, Inc., Defendants-Appellees, Cross-Appellants.
No. 06-10715.
United States Court of Appeals, Eleventh Circuit.
January 19, 2011.
H. Lamar Mixson, David G.H. Brackett, Frank M. Lowrey, IV, Emmet J. Bondurant, Bondurant, Mixson & Elmore, LLP, Harold T. Daniel, Jr., Laurie Webb Daniel, Holland & Knight, LLP, Atlanta, GA, for Plaintiffs.
Richard H. Sinkfield, Catherine M. Bennett, Kristina M. Jones, Rogers & Hardin, LLP, Atlanta, GA, for Defendants.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestions of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.